DETAILED ACTION
	This action is in response to the amendments filed 01/27/2021.
	Claims 1, 9 have been newly amended.	
Claims 1-16 are currently pending and have been examined.


Response to Amendment
	Applicant’s amendments filed 01/27/2021 have been fully considered. 


Response to Arguments
Applicant asserts that the prior art does not disclose the usage of wallet identifiers and issuer identifiers in order to generate a device wallet identifier.  However, applicant does not consider the combination of reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant also fails to address the actual cited portions of the references. Therefore applicant’s arguments amount to mere allegations of patentability that do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant asserts the terminology of the claims and their usage of “not reversible or replicable” is clear. However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore it is still unclear as to how applicant intends for creation of “identifiers” to be “not reversible or replicable.” The portion of the specification cited by applicant, merely states that different users would have different device wallet identifiers, but that does not explicitly provide any evidence that such an 
	Applicant asserts that the prior art does not fall within any of the abstract ideas, but provides no evidence or rationale of such assertions other than pointing to “generating a device wallet identifier form the wallet identifier and the issuer identifier”. However, such a limitations merely recites a process of manipulating data to form other data which still falls within the abstract ideas of mathematical concepts, mental processes, and methods of organizing human activity.
	Applicant asserts that the claims integrate the abstract idea into a practical application. Applicant asserts that “generating a device wallet identifier form the wallet identifier and the issuer identifier” is an additional elements that integrate the claims into a practical application. However, such a limitation is not considered an additional element, and is instead part of the initial abstract idea. Furthermore, even if considered as an additional element, such a limitation merely recites further generation of data from other data without any actual usage of the result for any process. Therefore the claims merely recite a process of manipulating and managing data without any application being claimed. 
	Applicant asserts that the claims recite significantly more than the abstract idea. However, the only “additional element” that applicant cites as being significantly more than the abstract idea is “generating a device wallet identifier form the wallet identifier and the issuer identifier”. Furthermore, applicant merely asserts that the limitation is significantly more than the abstract idea, but provide no rationale or evidence of such an assertion. The combining or hashing or manipulation of data into other data does not qualify as significantly more as it falls within a mathematical relationship being performed on data as well as following basic rules or instructions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to the abstract idea of manipulating data in order to manage human activity without significantly more. 
The claims recite “a method for generating a device wallet identifier, comprising: in an information processing apparatus comprising at least one computer processor: receiving a wallet identifier for an electronic wallet or payment application executed by an electronic device; retrieving an issuer identifier for a customer associated with the electronic wallet or payment application; generating a device wallet identifier from the wallet identifier and the issuer identifier; and storing a mapping of the device wallet identifier to the issuer identifier for the customer.” In various forms.

 This judicial exception is not integrated into a practical application because the manipulate and generated data is not applied in any way in the claims, and no specific application is found in the specifications other than for the data to be used in a transaction for security, which still falls within the abstract idea of managing human activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because limitations such as “wallet identifier”, “device wallet identifier”, “electronic device”, “issuer identifier”, “mapping”, “backend”, etc. all recite generic data, devices, and environments in which the abstract idea is being automated and processed.
The dependent claims recite limitations that similarly fall within the abstract idea and do not remedy the issues of the independent claims. Descriptions of the wallet identifier, selecting of numbers, using of hashes, descriptions of numbers, deleting data, etc. still fall within the abstract idea of manipulating data and managing human activity, do not elevate the claims as significantly more, and do not integrate the claims into a practical application. 
	Therefore claims 1-16 are rejected as being unpatentable under 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 8, 16 depend on the claims above and are rejected as a result.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brudnicki (US 2012/0124658 A1) in view of Carlson (US 2013/0073859 A1).
Regarding claims 1, 9:
	Brudnicki teaches 1. A method for generating a device wallet identifier, comprising: in an information processing apparatus comprising at least one computer processor: receiving a wallet identifier for an electronic wallet or payment application executed by an electronic device; retrieving an issuer identifier for a customer associated with the electronic wallet or payment application;  (Paragraph 0047, 0062, “when an application 200 or wallet user interface 410 needs to interact with the payment subsystem 150 it does so by passing a digital identifier (such as its Issuer ID or App ID), a digital token (i.e., Compile ID or Secret Token ID),… In a preferred approach, card services module 420 can be simplified by requiring even the wallet user interface 410 (which "ships with the system") to have an Issuer ID (and as well as an Application ID and Compile token)…” multiple ID’s may be retrieved and used by the application.)
	Brudnicki does not explicitly disclose generating a device wallet identifier from the wallet identifier and the issuer identifier; and storing a mapping of the device wallet identifier to the issuer identifier for the customer. (Though usage of the wallet identifier and issuer identifier is disclosed, the generating a device wallet identifier from the two is not explicitly disclosed.)
	However, Carlson, an analogous art of Brudnicki and the current application, teaches generating a device wallet identifier from [data]; and storing a mapping of the device wallet identifier to the issuer identifier for the customer. (Paragraph 0069, 0072, “aggregator (221) is configured to combine a set of data, including the user ID (223), a user device ID (251) and a secret (253) in a predetermined format to form a string and apply a cryptographic one-way hash function to generate the hash (255)…After receiving the user identifier (257) from the user device (261) in the request, the portal (143) extracts the user ID (223) and the hash (255) embedded in the user identifier (257), determine other corresponding information such as the user device ID (251), the secret (253), etc. and combine the corresponding set of data in the same predetermined format as used by the merchant aggregator (221) to form a string and apply a cryptographic one-way hash function to re -generate the hash (255) based on received information (e.g., user ID (223), user device ID (251)) and the secret (253).”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of generating a hash to be used for secure communication by using various identifiers as available and desired as disclosed by Carlson to the teachings of sending and using identifiers such as wallet identifiers and issuer identifiers as disclosed by Brudnicki by using the wallet and issuer 

Regarding claims 2, 10:
Carlson further teaches wherein the wallet identifier comprises at least one of a hardware identifier, an operating system-generated identifier, and a platform-generated identifier.(Paragraph 0069, 0072, “aggregator (221) is configured to combine a set of data, including the user ID (223), a user device ID (251) and a secret (253) in a predetermined format to form a string and apply a cryptographic one-way hash function to generate the hash (255)…”)


Regarding claims 3, 11:
Carlson further teaches wherein the step of generating a device wallet identifier comprises: selecting a first number from a plurality of prefixes; selecting a second number from a plurality of suffixes; creating a combined number by appending the first number to the second number; and executing a device hash function on the combined number. (Paragraph 0069, 0072, “aggregator (221) is configured to combine a set of data, including the user ID (223), a user device ID (251) and a secret (253) in a predetermined format to form a string and apply a cryptographic one-way hash function to generate the hash (255)…After receiving the user identifier (257) from the user device (261) in the request, the portal (143) extracts the user ID (223) and the hash (255) embedded in the user identifier (257), determine other corresponding information such as the user device ID (251), the secret (253), etc. and combine the corresponding set of data in the same predetermined format as used by the merchant aggregator (221) to form a string and apply a cryptographic one-way hash function to re -generate the hash (255) based on received information (e.g., user ID (223), user device ID (251)) and the secret (253).” Various IDs may be combined and hashed to generate a final result.)

Regarding claims 4,12:
 wherein the combined number further comprises the wallet identifier. (Paragraph 0047, 0062, “when an application 200 or wallet user interface 410 needs to interact with the payment subsystem 150 it does so by passing a digital identifier (such as its Issuer ID or App ID), a digital token (i.e., Compile ID or Secret Token ID),… In a preferred approach, card services module 420 can be simplified by requiring even the wallet user interface 410 (which "ships with the system") to have an Issuer ID (and as well as an Application ID and Compile token)…” multiple ID’s may be retrieved and used by the application.)

Regarding claims 5, 13:
Brudnicki further teaches wherein the combined number further comprises the issuer identifier. (Paragraph 0047, 0062, “when an application 200 or wallet user interface 410 needs to interact with the payment subsystem 150 it does so by passing a digital identifier (such as its Issuer ID or App ID), a digital token (i.e., Compile ID or Secret Token ID),… In a preferred approach, card services module 420 can be simplified by requiring even the wallet user interface 410 (which "ships with the system") to have an Issuer ID (and as well as an Application ID and Compile token)…” multiple ID’s may be retrieved and used by the application.)

Regarding claims 8, 16:
Carlson further teaches wherein the device wallet identifier is not reversible or replicable. (Paragraph 0069, 0072, “aggregator (221) is configured to combine a set of data, including the user ID (223), a user device ID (251) and a secret (253) in a predetermined format to form a string and apply a cryptographic one-way hash function to generate the hash (255)…After receiving the user identifier (257) from the user device (261) in the request, the portal (143) extracts the user ID (223) and the hash (255) embedded in the user identifier (257), determine other corresponding information such as the user device ID (251), the secret (253), etc. and combine the corresponding set of data in the same predetermined format as used by the merchant aggregator (221) to form a string and apply a cryptographic one-way hash function to re -generate the hash (255) based on received information (e.g., user ID (223), user device ID (251)) and the secret (253).” Various IDs may be combined and hashed to generate a final result.)



Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brudnicki (US 2012/0124658 A1) in view of Carlson (US 2013/0073859 A1) as applied above in further view of 
Regarding claims 6, 14:
Sutton teaches removing the first number from the plurality of prefixes; and removing the second number from the plurality of suffixes. (Abstract, Paragraph 0028, 0045, “The system further comprises an edit key which can be used to add or delete ID numbers of user keys from the list of valid keys stored in the lock memory.” ID data may be deleted as desired.)
	It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of deleting data as desired as disclosed by Sutton to the teachings of using ID data to create further data as disclosed by the combination of Brudnicki and Carlson in order to increase security and better keep track of what IDs had already been used.


Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brudnicki (US 2012/0124658 A1) in view of Carlson (US 2013/0073859 A1) as applied above in further view of Fawcett (US 5,768,526)
Regarding claims 7, 15:
Fawcett teaches wherein the device wallet identifier further comprises a timestamp.(Col/Lines: 3/50-4/25, “includes a destination ID 301, a transmit ID 303, a message type 305, a message length 307, a message sequence number 309, a time and date stamp 311, data 313, and a hash code 315.” Timestamps may be part of data being utilized.)
	It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of including time stamps as important data as disclosed by Fawcett to the teachings of combining data and hashing data as disclosed by the combination of Brudnicki and Carlson in order to increase security and keep records of data more easily.	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US 2011/0194462 A1) teaches deleting used IDs. Griep (US 2007/0169085 A1) teaches the use of hash values and generating identifiers.  Wells (US 8,161,185 B2) teaches combining values and hashing data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        04/08/2021